Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/069,201 filed on 13 October 2020. This application is a CON of 14/491,091 filed 19 September 2014, and claims priority to 61/880,435 filed on 20 September 2013. The response filed 4 February 2022 withdraws claims 6-8 and 12, and presents arguments is hereby acknowledged. 	Claims 1-5 and 9-11 are presented for examination.

Election/Restrictions
Applicant’s election of Group 1 (claims 1-5 and 9-11) in the reply filed on 4 February 2022 is acknowledged.
Claims 6-8 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 February 2022. Examiner recommends cancelling the withdrawn claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 708 (paragraphs 0046-0048 and 0057) and 724 (paragraph 0047).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 500 (FIG. 5), 1100 (FIG. 11), and 1300 (FIG. 13). 	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites “an interest server.” The specification fails to explicitly define an interest server. For the purpose of this examination, Examiner will interpret an interest 
Claim 5 recites “requesting that a second device transfers the data to the first device.” The data of Claim 1 is stored in the first device (according to “determining, using the received indications, a first device in the network at which to store data”). Examiner interprets Claim 5 to mean that the server performing the functions of an interest server in the network, in response to determining the first device at which to store data, authorizes the second device to transfer the data to the first device. This interpretation is supported by paragraph 0072 of Applicant’s specification.  

Claim Objections
Claim 9 is objected to because of the following informalities: the word “is” within the limitation “wherein the map IS generated based on whether there is an association between data content of the first and a second device operatively connected to the network.,” is in capital letters.  	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0246588 A1 to Borowicz et al and in view of US PGPUB 2013/0124712 A1 to Parker.
Regarding Claim 1, Borowicz discloses a method for use by a server connected to a network (FIG. 2A provides for server 202 connected to cloud network 101), wherein the server comprises a processor and memory, and wherein the server further includes computer-executable instructions stored in the memory which, when executed by the processor, perform functions of an interest server in the network (FIG. 2A and 0021 provides for server 202 executing Distribution Application 204), the method comprising:  	receiving, via the network, indications of interest for data which is from more than one applications of multiple devices operatively connected to the network (FIG. 2A, 0031, and 0034 provides for server 202 receiving, via cloud 101, data mobility policies, i.e. indication of interest for data, which is from more than one input/application of multiple devices 230-234 operatively connected to cloud 101), wherein the indications of interest for data comprises filtering criteria corresponding to users (0031 and 0034 provides for wherein the data mobility policies comprise rules, conditions, and metrics, i.e. filtering criteria, corresponding to customers/users); and 	determining, using the received indications, a first device in the network at which to store data from more than one applications that are provided by the multiple devices (FIGs. 2A and 2B, 0028, and 0033-0034 provides for server 202 determining, using the received data mobility policies, an optimal location/a first device in the network at which to position/store the data from more than one input/application of multiple devices). 	Borowicz doesn’t explicitly disclose wherein the method further comprises (FIG. 11A, 0160, and 0176 provides for building a topology map that is correlated with current data trends, as part of ascertaining a best location), wherein the map is generated based on whether there is an association between data content of the first and a second device operatively connected to the network (FIG. 1, 0163, and 0176 provides for wherein the topology is generated based on whether there is an association between the data trends of a network resource 140 and another resource 140 connected to network 130). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Parker for building a topology based on correlated data trends. The topology creation of Parker, when implemented with the redistribution strategy of the Borowicz system, will allow one of ordinary skill in the art to generate recommendations for optimal locations by converting the input to a visual implementation. One of ordinary skill in the art would be motivated to utilize the topology creation of Parker with the redistribution strategy of the Borowicz system in order to redistribute the location of data based on its usage. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the topology creation of Parker with the 
Regarding Claim 3, the Borowicz/Parker system discloses the method of claim 1, further comprising causing data to be transferred from second device to the first device (Borowicz, FIG. 1 and 0020 provides for causing data to be redistributed from one device in storage layer 108 to another device in storage layer 108).
Regarding Claim 5, the Borowicz/Parker system discloses the method of claim 1, further comprising requesting that a second device transfers the data to the first device (Borowicz, FIG. 1 and 0020 provides for causing data to be redistributed from one device in storage layer 108 to another device in storage layer 108).
Regarding Claim 9, similar rejection where the method of claim 1 teaches the server of claim 9.
Regarding Claim 10, similar rejection where the method of claim 3 teaches the server of claim 10.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Borowicz/Parker system as applied to claim 1 above, and further in view of US PGPUB 2014/0068180 A1 to Hsieh et al.
Regarding Claim 2, the Borowicz/Parker system discloses the method of claim 1. 	The Borowicz/Parker system doesn’t explicitly disclose further comprising determining a pattern in customers' content request activity history and automatically generating the indicator of interest. 	Hsieh, in a similar field of endeavor, discloses determining a pattern in (0016 and 0033-0035 provides for determining a data access pattern/frequency in the log and automatically generating a cache criterion, such as hot data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hsieh for describing data based on criteria. The criterion label of Hsieh, when implemented with the redistribution strategy of the Borowicz/Parker system, will allow one of ordinary skill in the art to label and categorize data. One of ordinary skill in the art would be motivated to utilize the criterion label of Hsieh with the redistribution strategy of the Borowicz/Parker system in order to organize data based on its access frequency, i.e. hot data and cold data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the criterion label of Hsieh with the redistribution strategy of the Borowicz/Parker system for the desirable purpose of labeling data based on its access frequency.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Borowicz/Parker system as applied to claims 1 and 9 above, and further in view of US PGPUB 2012/0166538 Al to Son et al.
Regarding Claim 4, the Borowicz/Parker system discloses the method of claim 1. 	The Borowicz/Parker system doesn’t explicitly disclose receiving a request from a customer device to indicate where information is stored and sending an indication to the customer device of the information is stored. 	Son, in a similar field of endeavor, discloses receiving a request from a customer (FIG. 5, 0060, and 0064 provides for cloud server 101 receiving a searching request from smart display apparatus/customer device where contents/information is stored); and  	sending an indication to the customer device of the information is stored (FIG. 7, 0060-0061, 0066, and 0067 provides for sending a darkening content icon/indication to the smart display apparatus of there the information is stored, wherein a darkening icon 605 indicates that the information is stored in client server 101). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Son for requesting the location of data. The data location resolutions of Son, when implemented with the redistribution strategy of the Borowicz/Parker system, will allow one of ordinary skill in the art to locate data, either in a local device or in a remote device. One of ordinary skill in the art would be motivated to utilize the data location resolutions of Son with the redistribution strategy of the Borowicz/Parker system in order to interface with a customer and communicate the location of their data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the data location resolutions of Son with the redistribution strategy of the Borowicz/Parker system for the desirable purpose of locating data for a user and providing that information through a visual indicator.
Regarding Claim 11, similar rejection where the method of claim 4 teaches the server of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2014/0317268 A1 to Hughes et al discloses utilizing user interest to determine an optimal device.
US PGPUB 2012/0272160 A1 to Spivack et al discloses creating a visualization of server topic access.
US PGPUB 2013/0124442 A1 to Tendjoukian et al discloses creating a precaching strategy based on data access patterns.
US PGPUB 2010/0332595 A1 to Fullagar et al discloses determining popularity measures of content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459